 SHEET METAL WORKERS,LOCAL 12141Sheet Metal Workers'International Association, Local12, AFL-CIOandBuilders Association of EasternOhio and Western Pennsylvania and A.A. SamuelsSheet Metal Co., Inc.,of Pennsylvania and A. A.Samuels Sheet Metal Company, Inc. and SheetMetal Workers' International Association,Local 5,AFL-CIO. Case 6-CD-457April 25, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Builders Association of Eastern Ohioand Western Pennsylvania, the bargaining agent forA. A. Samuels Sheet Metal Co., Inc., of Pennsylvaniaand A. A. Samuels Sheet Metal Company, Inc. (here-in collectively referred to as the Employer), allegingthat Sheet Metal Workers' International Association,Local 12, AFL-CIO (herein referred to as Local 12),has violated Section 8(b)(4)(D) of the Act. On Octo-ber 24, 1972, a hearing was held before Hearing Offi-cer F. J. Surprenant. The Employer and Local 12appeared at the hearing where they were afforded theopportunity to present evidence bearing on the issues.Sheet Metal Workers' International Association, Lo-cal 5, AFL-CIO (herein referred to as Local 5), didnot enter an appearance or otherwise participate inthe hearing, although it was duly served with a copyof the Board's notice of hearing. Thereafter the casewas transferred to the Board for its determination.The Employer filed a brief with the Board which hasbeen duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freeof prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERA. A. Samuels Sheet Metal Co., Inc., of Pennsylva-nia, a Pennsylvania corporation, and A. A. SamuelsSheetMetal Company, Inc., an Ohio corporation,with places of business at Erie, Pennsylvania, andYoungstown, Ohio, respectively, are engaged in thefabrication and installation of heating and ventilatingduct work. The two corporations are affiliated, withcommon ownership, common officers, and commonlabor policy, and constitute a single integrated enter-prise.During the past 12-month period, A. A. Sam-uels Sheet Metal Co., Inc., of Pennsylvania purchaseddirectly from outside the Commonwealth of Pennsyl-vania goods and materials valued in excess of $50,000for use in the Commonwealth of Pennsylvania. Dur-ing the same period, A. A. Samuels Sheet MetalCompany, Inc., purchased directly from outside theState of Ohio goods and materials valued in excess of$50,000 for use in the State of Ohio. The parties stip-ulated, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 12and Local 5 are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. TheWork in DisputeThe work in dispute is the fabrication of thestraight duct work which is to be installed at theWelch Foods,Incorporated, facility in northeastPennsylvania.B. Background and Facts of the DisputeThe Employer has a collective-bargaining agree-ment with Local 5 covering the employees employedat its Youngstown plant and a separate agreementwith Local 12 covering its Erie plant employees. Overa period of several years, the Employer has assignedthe bulk of the work of fabricating straight duct forprojects in Local 12's geographic jurisdictional area toemployees at the Youngstown shop where it has aspecialmachine which can fabricate the duct withabout one-tenth of the labor that would be requiredto perform it by hand. Throughout this period Local12 frequently objected to the assignment of such workto the Youngstown employees. During the past 5years Local 12 began taking overt steps to prevent theinstallation of the straight metal duct fabricated inYoungstown by stopping work or threatening to stopwork on several projects to force the Employer toassign the disputed work to the employees representedby it. Local 12 claims that until the last 5 years em-ployees it represented at the Erie shop had enough203 NLRB No. 23 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork to keep them busy, but in recent years theamount of work has diminished to the point where,just prior to the hearing, the Employer had laid offsome of the Erie shop employees.The immediate dispute arises out of the Employer'sassignmentto the employees at the Youngstown loca-tion of the fabrication of the straightsheet metal ductsto be installed at a plant operated by Welch Foods,Inc., in northeast Pennsylvania, within the geographicjurisdiction of Local 12. The Employer assigned thefabrication of the sheetmetal fittings and some risersto the Erie employees but assigned the fabrication ofthe straightmetalsheet ducts to the Youngstown em-ployees.When the Youngstown employees had com-pleted the fabrication of the straight duct, it wasshipped to the Erie shop for installation at the jobsite.The business representative of Local 12 advised theEmployer that the material would not be installed.Thereafter the Erie employees represented by Local12 refused to install the straight duct fabricated at theYoungstown shop, and the instant charge was filed.Following a petition for an injunction under Section10(1) of the Act, an agreement was reachedto resumethe work at the Welch Foods jobsite pending the hold-ing of the 10(k) hearing.C. Contentions of the PartiesLocal 12 essentially contends that no jurisdictionaldispute exists within the meaning of Section 10(k) ofthe Act, since Local 5 has disclaimed any dispute overthe work. Furthermore, Local 12 argues that the mat-ter is a contract dispute between it and the Employerand the Board should defer the dispute to the volun-tary procedures agreed upon by the parties.The Employer argues that a jurisdictional dispute israised by the instant facts and that deferral is notappropriate under the dispute resolution proceduresin its contract with Local 12 since Local 5 is not aparty to that agreement. The Employer further claimsthat the factors of past practice and economy supportitsassignment of the work to its employees repre-sented by Local 5. The Employer also requests thatthe Board's determination of this dispute be madeeffective for the entire area under the jurisdiction ofLocal 12.D. Applicability of the StatuteBefore the Boardmay proceed withthe determina-tion of a dispute pursuantto Section10(k) of the Act,itmust be satisfiedthat thereis reasonable cause tobelieve that Section8(b)(4)(D)has beenviolated.The record shows that in late July 1972, the busi-ness representativeof Local 12 told the Employer'ssupervisor and employees at the Erie location that thestraight metal duct fabricated at Youngstown was notto be unloaded or installed. Thereafter the Erie em-ployees represented by Local 12 refused to install thestraightduct which had been fabricated at Youngs-town for the Welch project,claimingthe fabricationof the straight duct belonged to them. On these facts,we are satisfiedthat Local 12 refused to handle orwork on the straight duct fabricated at Youngstownwith an object of forcing the Employerto assign thedisputed work to employees represented by it ratherthan tothe Employer's Youngstown employees repre-sented by Local 5. Accordingly, we find reasonablecauseto believe that a violation of Section 8(b)(4)(D)has occurred.'Local 12's contention that no jurisdictional disputeexists sinceLocal 5 disclaims the disputed work iswithout merit. In this regard the Board has held thatsuch disclaimers are ineffective where, as here, theemployees represented by the disclaimingorganiza-tioncontinueto perform the disputed work .2With respect to Local 12's contention that theBoard defer to the contractually agreed-upon disputesettlementprocedures, it does not appear that it isappropriate in the present situation to quash the no-tice ofhearing.First, the record fails to establish thatall parties are bound to the same settlement proce-dures, and does not show whether Local 5 is boundto any settlement procedure.' Second, even if the rec-ord did show that all the parties were bound by theprocedure set forth in article X of Local 12's agree-mentwith the Employer,4 that procedure does notappear to cover a jurisdictional dispute arising be-tweensisterlocals of the Sheet Metal Workers,as herepresented. While article I, section I of that agreementstates that the agreement covers, in addition to thework specifically mentioned therein, "all other workincluded in the jurisdictional claims of the Sheet Met-alWorkers'InternationalAssociation," article II pro-vides for the subcontracting of certain work by theiOur dissenting colleague disagrees He would quash the notice of heanng,inter alga,on the basisthat Local12 was "claiming fairly claimable unitwork"The facts are clearly to the contrary, inasmuch as the evidence estab-lishes that theworkin dispute has with rare exception been performed by theEmployer's employees at itsYoungstownplant.See NewYork Paper Cutters'& Bookbinders'Local Union No 119, etc(AutomaticSealingService,Inc ),146NLRB 4352 See,e.g.,Laborers InternationalUnion of North America, Local 935, AFL-CIO (International Drywall, Inc),191NLRB 467,Local926,InternationalUnion of OperatingEngineers(HighPoint Sprinkler Company of Atlanta),191NLRB 603.7The record does not contain the agreement between the Employer andLocal 54 Art Xof the agreement betweenthe Employer and Local 12provides fora four-step procedure for settling contractual disputes between the parties,culminating in a final and binding determination (except in case of deadlock)by the National Joint Adjustment Board established by the Sheet MetalWorkers' International Association and the Sheet Metal and Air Condition-ing Contractors' National Association SHEET METAL WORKERS,LOCAL 12Employer,including prefabrication,provided theYoungstown employees representedby Local 5.Employer agrees to pay the employeesengaged insuch fabrication the prevailing wage for comparablesheet metal fabrication. Local 12 does not contendthat the Employer is paying the Youngstown employ-ees represented by Local 5 less than the prevailingwage for comparable sheet metal fabrication.' In anyevent, Local 12 does not contend, and the Employerspecifically denies, that the Employer ever evinced anunequivocal intent to be bound by the intraunionmethod of jurisdictional dispute settlement .6 For thesereasons, the present case is clearly not an appropriateone to quash the notice of hearing because of privatedispute settlement procedures'E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors.Certain fac-tors traditionally consideredby theBoard in makingjurisdictional awards are not present in this proceed-ing. Thus, the record does not show certification bythe Board or jurisdictional awards by joint boards.Similarly, there has been no showing that employeesrepresented by either local possess special skills, oreven whether any special skills are required in theperformance of said work.The record does, however,contain evidence of the following factors to which wecan look in making a determination:1.Past practice and assignmentThe record shows that since at least 1961, the Em-ployer has assigned the bulk of the work of fabricatingstraight duct, without regard to where the order forthe duct originated, to its employees at the Youngs-town shop represented by Local 5. While there is someevidence in the record that on occasion the Employerassigned this work to its employees at the Erie shopin order to keep them busy during slack times, it ap-pears that such assignments were the exception ratherthan the rule. Thus, the Employer's assignment in theinstant dispute appears to be consistent with its pastpractice. Accordingly, we find past practice and theEmployer's assignment are factors favoring the5In fact,itwould appearthat the Employer's contractwith Local 5 wouldestablish the prevailing wage to be used in applying this section of theagreement to subcontractors in Ohio.6 SeeBricklayers, Stone Masons, Marble Masons, Tile Setters and TerrazzoWorkers Local Union No. I of Tennessee (Shelby Marble & Tile Co),188NLRB 148.rCf.BuildingMaterial & Construction Teamsters Union Local 216 (BiggeDrayage Company),198 NLRB 1052,where the Board deferred under cir-cumstances where therecordshowed that all the parties were bound by thesame procedure and the contractsclearly provided forthe resolution of suchintraunion disputes.2.Economy143It is uncontradicted that the machine located at theYoungstown location can produce the straight duct inone-tenth of the labor time it takes to fabricate thestraight duct at the Erie location or elsewhere. Ac-cordingly,thefactorofeconomy favors theEmployer's assignmentto its Youngstown employees,represented by Local 5.3.Collective-bargaining agreementsLocal 5's agreement with the Employer is not con-tained in the record.However,Local 12's agreementwith the Employer is in evidence and that contractspecifically allows the Employer to subcontract thework in dispute as long as the subcontractors "paytheir employees engaged in such fabrication not lessthan the prevailing wage for comparable sheet metalfabrication." Local 12 does not contend that the Em-ployer is paying the Youngstown employeesless thantheprevailingwage.We find, therefore, theEmployer's agreement with Local 12 is not inconsis-tent with its assignment of the disputed work to theYoungstown employees.Consequently, on the basis of the entire record, weshall determine the instant jurisdictional controversyby awarding fabrication of straight duct which is to beinstalled at the Welch Foods, Inc., facility in north-eastPennsylvania to the employees at the Employer'sYoungstown, Ohio, shop represented by Local 5, rath-er than to the employees at the Employer's Erie, Penn-sylvania, shop represented by Local 12.Scope of DeterminationAs previously noted, the Employer requested in itsbrief that 'the Board's determinationshereinapply tothe entire area of Local 12's jurisdiction. In the past,in circumstanceswhere thereis anindication that thedispute is likely to recur, it has been the Board's policyto make its award broad enough to cover likely futuredisputes between the same parties. Although the rec-ord here shows that Local 12 has in the past threat-ened to stop work on several projects of the Employer,this is the first dispute to be litigated by the parties;and although Local 12 was also claiming the disputedwork at another Employer project at the time of thehearing, there is no indication that Local 12 will con-tinue to claim such work in the future. Accordingly,we will limit the determination to the particular con-troversy which gave rise to this proceeding.8Plasterers Local UnionNo 79,Operative Plasterers and Cement MasonsContinued 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and uponthe basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of A. A. Samuels Sheet Metal Com-pany, Inc., at its Youngstown, Ohio, shop, who arerepresented by Sheet Metal Workers' InternationalAssociation, Local 5, AFL-CIO, are entitled to per-form the work of fabricating straight duct work fortheWelch Foods, Inc., project.2.Sheet Metal Workers' International Association,Local 12, AFL-CIO, is not entitled by means pros-cribed by Section 8(b)(4)(D) of the Act to force orrequire A. A. Samuels Sheet Metal Co., Inc., of Penn-sylvania and A. A. Samuels Sheet Metal Company,Inc., to assign the above-described work to employeesrepresented by that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal Workers'InternationalAssociation, Local 12, AFL-CIO, shallInternational Associationof Houston, Texas(SouthwesternConstruction Com-pany),167 NLRB 185; compareLocal 299, Sheet Metal Workers (MetalabEquipment Co),173 NLRB 1329notify the Regional Director for Region 6, in writing,whether or not it will refrain from forcing or requiringA. A. Samuels Sheet Metal Co., Inc., of Pennsylvaniaand A. A. Samuels Sheet Metal Company, Inc., bymeansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work to its members, rather thanto employees of A. A. Samuels Sheet Metal Compa-ny, Inc., represented by Sheet Metal Workers' Inter-national Association, Local 5, AFL-CIO.MEMBER FANNING,dissenting:Iwould quash the notice of hearing in this case. Therecord shows that this Employer, under contract totwo local unions, both affiliated with the same Inter-national Union, has committed itself to resolve con-tractualdisputes through an Adjustment Board,jointly established and maintained in the Sheet MetalIndustry by the Sheet Metal International Union andthe Association of Sheet Metal Contractors. More-over, Local 12 claims that the work in dispute is locat-ed within its territorial jurisdiction and should beperformed as unit work under the Employer's con-tract by employees whom it represents. I agree thatLocal 12 is claiming fairly claimable unit work. Ac-cordingly, I find (1) that the parties have an agreed-upon method of resolving this dispute through theirNational Joint Adjustment Board and (2) that, in anyevent, Local 12 has a primary claim to this work.